DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed August 27, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (Japanese Patent Document No.: JP 2013109948 A) in view of Kaimori et al. (US Patent Application Pub. No.: US 2013/0300246 A1).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the electric wires in the radial direction as disclosed by Kaimori et al. for the wires of Suzuki for predictably providing desirable configuration for sustaining the function of the insulation.  
For claim 2, Suzuki discloses each of the respective electric wires (reference numerals 11c, 12c) being a rectangular wire (see figures 1, 3), the rectangular wire having the two side surfaces provided along the radial direction (see figures 1, 3, 5), an outward surface provided on an outward side of the outward sides (see figures 1, 3, 5), and an inner surface provided on a facing side of the facing sides (see figures 1, 3, 5).  
For claim 4, Suzuki discloses the insulating film (reference numerals 11b, 12b) on the two side surfaces of the electric wire having the step section (formed at facing surfaces 11c, 12c, see figure 1) formed such that an exposed area of the conductive material (reference numerals 11a, 12a, see figure 3) is increased from the outer surface toward the inner surface (figure 3).  
For claim 5, Suzuki in view of Kaimori et al. disclose the claimed invention except for the respective electric wires having bent sections that are bent so that the electric wires are separated from each other as the electric wires go toward base ends from tip sides, and an end portion of the insulating film is formed on the tip side of the electric 
For claim 7, Suzuki in view of Kaimori et al. disclose the claimed invention except for a stator comprising: a stator core having a plurality of slots; and a coil inserted into the slots and having the electric wire segment according to claim 1.  Kaimori et al. disclose the stator (reference numeral 230) with the stator core (see figure 4) having a plurality of slots (see figures 4, 6), and a coil (reference numerals 241, 242) inserted into the slots (see figures 4, 6), and when applied with the electric wires of Suzuki in view of Kaimori et al. this would disclose the stator having the electric wire segment according to claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stator with slots and coil as disclosed by Kaimori et al. and have the electric wires of Suzuki in view of Kaimori et al. for predictably providing desirable configuration for sustaining the proper functioning of the device.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kaimori et al. as applied to claim 2 above, and further in view of Koike et al. (US Patent Application Pub. No.: US 2011/0175472 A1).
For claim 3, Suzuki in view of Kaimori et al. disclose the claimed invention except for the insulating film on the two side surfaces of the electric wire having the inclined section formed so that an exposed area of the conductive material increases from the outer surface toward the inner surface.  Having an inclined section on the insulating material is a known skill as exhibited by Koike et al. which disclose inclined sections (reference numeral 68a, see figures 20, 21) on the side surfaces (see figures 20, 21), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inclined section on the side surfaces as disclosed by Koike et al. for the insulating film of Suzuki in view of Kaimori et al. for predictably providing desirable configuration for sustaining the function of the insulation.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kaimori et al. as applied to claim 1 above, and further in view of Furuya et al. (Japanese Patent Document No.: JP 2018067516 A).
For claim 6, Suzuki in view of Kaimori et al. disclose the claimed invention except for the insulating film having a vacancy formed therein, and the vacancy being formed of a hollow capsule.  Furuya et al. disclose the insulating film (reference numeral 3) having a vacancy (see figures 1, 2) in the form of hollow capsules (see figures 1, 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the vacancy as disclosed by Furuya et al. for the .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834